The defendant city is the appellant from a judgment that the plaintiff have and receive of it the sum of $3,500 as damages for a permanent easement to maintain and operate a sewage disposal plant upon its lands adjoining the lands of the plaintiff and to discharge the effluent from said plant into Clark's Creek, and for discharging the defendant from any further liability for damages to the lands of the plaintiff by reason of the maintenance and operation of said sewage disposal plant. The appellant does not contend that there is no liability from it to the plaintiff, but does contend that the verdict and judgment is excessive.
The Court being evenly divided in opinion, Justice Brogden not sitting, the judgment of the Superior Court is affirmed, and stands as the decision in this case without becoming a precedent. Trust Co. v. Hood, Commissionerof Banks, 207 N.C. 862; Nebel v. Nebel, 201 N.C. 840, and cases there cited.
Affirmed. *Page 846